Opinion
Pee Curiam,
This is an appeal from an order of the court below sustaining the refusal of the board of adjustment of Sayre Borough of a building permit for an extension of a nonconforming business use of property located in an area zoned residential. By stipulation of counsel, the matter was heard by the court below on the record made before the board of adjustment upon the applicant’s appeal thereto from the zoning officer’s revocation of the permit which he had originally issued. Additional testimony was not taken by the court. No beneficial purpose can be served by reciting the facts adduced before the board of adjustment. We fully agree with the court below that the board of adjustment was not guilty of either a manifest abuse of discretion or of an error of law.
Order affirmed.